- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2011 Commission File Number 32297 CPFL Energy Incorporated (Translation of Registrant's name into English) Rua Gomes de Carvalho, 1510, 14º andar, cj 1402 CEP 04547-005 - Vila Olímpia, São Paulo – SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . CORPORATE EVENTS CALENDAR - 2011 Company Name CPFL ENERGIA S.A. Headquarters address Rua Gomes de Carvalho, nº 1510 – 14º andar – Conj. 1402 São Paulo – SP Website www.cpfl.com.br/ir Investor Relations Officer Name: Lorival Nogueira Luz Junior E-mail: lorival.luz@cpfl.com.br Telephone(s): 55 + (19) 3756-8704 Fax: 55 + (19) 3756-8777 Responsible for the Investor Relations Area Name: Gustavo Estrella E-mail: gustavoestrella@cpfl.com.br Telephone(s): 55 + (19) 3756-8458 Fax: 55 + (19) 3756-6089 Newspapers in which corporate facts are published Diário Oficial do Estado de São Paulo – DOESP Valor Econômico Pursuant to the Arbitration Clause in the Company’s By-laws, the Company is bound to submit all matters of arbitration to the Market Arbitration Chamber. Annual Financial Statements and Consolidated Financial Statements, if applicable, for the fiscal year ended December 31, 2010 EVENT DATE Delivery to BM&FBOVESPA/CVM 03/28/2011 Publication 03/29/2011 Standardized Financial Statements for the fiscal year ended December 31, 2010 EVENT DATE Delivery to the BM&FBOVESPA/CVM 03/28/2011 Annual Financial Statements and Consolidated Financial Statements, if applicable, in accordance with international accounting standards, for the fiscal year ended December 31, 2010 EVENT DATE Delivery to the BM&FBOVESPA/CVM 03/28/2011 1 Shareholder payments related to the results of the fiscal year ended December 31, 2010 (*) Payment Event-Date Amount (R$) Value in R$/share Payment date ON Interim Dividends (**) BDM – 08/11/2010 774 million 1.609579599 09/30/2010 Complementary Dividends (***) BDM – 03/23/2011 486 million 1.010190770 04/29/2011 (*) Distributions already occurred will be ratified; (**) The payment of interim dividend for the half-yearly net income (base date June 30, 2010), imputed to the mandatory dividends for 2010, previously approved by the 157 th Board of Directors meeting on August 11, 2010, pursuant to article 31 of CPFL Energia’s Bylaws. (***) The declaration of complementary dividend, and its submission to a General Shareholders’ Meeting (OGM), to be held on 04/28/2011, pursuant to item "e" of Article 18 and Article 29 of the Bylaws. Reference Form, for the current fiscal year December 31, 2011 EVENT DATE Delivery to the BM&FBOVESPA/CVM 05/27/2011 Quarterly Information EVENT DATE Delivery to the BM&FBOVESPA/CVM For the 1st quarter of 2011 05/11/2011 For the 2nd quarter of 2011 08/10/2011 For the 3rd quarter of 2011 11/09/2011 Quarterly information in English according to international standards EVENT DATE Delivery to the BM&FBOVESPA/CVM For the 1st quarter of 2011 05/11/2011 For the 2nd quarter of 2011 08/10/2011 For the 3rd quarter of 2011 11/09/2011 Ordinary and Extraordinary General Meetings EVENT DATE Delivery of the Call Notice to the BM&FBOVESPA/CVM, accompanied by the management proposal, if applicable 03/29/2011 Publication of the Call Notice 03/29/2011 Ordinary and Extraordinary General Meetings 04/28/2011 Delivery of the main resolutions from the Ordinary and Extraordinary General Meetings to the BM&FBOVESPA/CVM 04/28/2011 Delivery of the minutes of the Ordinary and Extraordinary General Meetings to the BM&FBOVESPA/CVM 04/28/2011 2 Public Meeting with Analysts EVENT DATE Public Meetings with Analysts opened to other interested parties: - Investor’s Meeting APIMEC SP Local: Hotel Intercontinental Address: Alameda Santos, nº 1123 - São Paulo/SP Room: Di Cavalcanti – Brazilian Time: 08:30 a.m. - Investor’s Meeting APIMEC Rio Local: Hotel JW Marriot Address: Avenida Atlântica, nº 2600 - Copacabana - Rio de Janeiro/RJ Room: Wayana – Brazilian Time : 12:30 p.m. - Investor’s Meeting APIMEC Sul Local: Hotel Sheraton Address: Rua Olavo Barreto Viana, 18 - Moinhos de Vento – P. Alegre/RS Room: Mercosul – Brazilian Time : 06:00 p.m. - Investor’s Meeting APIMEC MG Local: Hotel Mercure Address: Avenida do Contorno, nº 7315 - Lourdes - Belo Horizonte/MG Rooms: Newton and Copérnico – Brazilian Time : 06:00 p.m. - Investor’s Meeting APIMEC SP Local: To be defined Address: To be defined - Campinas/SP Room: To be defined – Brazilian Time : To be defined - Investor’s Meeting APIMEC Rio Local: To be defined Address: To be defined - Rio de Janeiro/RJ Room: To be defined – Brazilian Time : To be defined - Investor’s Meeting APIMEC DF Local: Hotel Naoum Plaza Address: SHS Qd. 05 Bl. H - Brasília/DF Room: Palm Springs – Brazilian Time : 06:00 p.m. 04/07/2011 04/13/2011 05/25/2011 05/31/2011 08/18/2011 11/17/2011 11/24/2011 3 Conference Calls EVENT DATE National and International Conference Calls - Analysis of 2010 results - Analysis of 1Q11 results - Analysis of 2Q11 results - Analysis of 3Q11 results 03/29/2011 05/12/2011 08/11/2011 11/10/2011 Scheduled Board of Directors Meetings EVENT DATE 2010 Results 03/23/2011 Delivery of the summary of resolutions to the BM&FBOVESPA/CVM 03/23/2011 Delivery of the minutes of the Board of Directors Meeting to the BM&FBOVESPA/CVM 04/01/2011 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 04, 2011 CPFL ENERGIA S.A. By: /
